Citation Nr: 0731890	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for right shoulder 
arthritis.  

2.	Entitlement to service connection for arthritis of both 
wrists.  

3.	Entitlement to service connection for a low back disorder.  

4.	Entitlement to service connection for a neck disorder.  

5.	Entitlement to service connection for a chronic acquired 
eye disorder.  

6.	Entitlement to service connection for tinnitus.  

7.	Entitlement to service connection for allergies.  

8.	Entitlement to service connection for asthma.  

9.	Entitlement to service connection for an unspecified 
disorder related to asbestos exposure.  

10.	Entitlement to service 
connection for an unspecified disorder related to radiation 
exposure.  

11.	Entitlement to service 
connection for a heart murmur.  

12.	Entitlement to service 
connection for skin rashes and a skin disorder of the left 
foot.  

13.	Entitlement to service 
connection for temporomandibular joint syndrome.  

14.	Whether new and material 
evidence as been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder, and if so, 
whether it might be granted.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to November 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing before a 
Member of the Board in July 2007.  

The issue of service connection for an acquired psychiatric 
disorder on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Right shoulder arthritis was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	Arthritis of both wrists was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

3.	A low back disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

4.	A neck disorder was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

5.	A chronic acquired eye disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

6.	Tinnitus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

7.	Allergies were not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

8.	Asthma was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.

9.	An unspecified disorder related to asbestos exposure was 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event.

10.	An unspecified disorder related to radiation exposure 
was not evident during service or until many years thereafter 
and is not shown to have been caused by any in-service event.

11.	A heart murmur was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

12.	Skin rashes and a skin disorder of the left foot were 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event.

13.	Temporomandibular joint syndrome was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

14.	Service connection for an acquired psychiatric disorder 
was last denied by the RO in a July 1992 rating action.  It 
has essentially been held that he had a personality disorder 
in service and that schizophrenia was first shown more than 1 
year following service separation.  The veteran was notified 
of this action and of his appellate rights, but failed to 
file a timely appeal.

15.	Since the July 1992 decision denying service connection 
for an acquired psychiatric disorder, the additional 
evidence, not previously considered, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.	Right shoulder arthritis was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.	Arthritis of both wrists was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.	A low back disorder was neither incurred in nor aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

4.	A neck disorder was neither incurred in nor aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

5.	A chronic acquired eye disorder was neither incurred in 
nor aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

6.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

7.	Allergies were neither incurred in nor aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

8.	Asthma was neither incurred in nor aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

9.	An unspecified disorder related to asbestos exposure was 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

10.	An unspecified disorder related to radiation exposure 
was neither incurred in nor aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

11.	A heart murmur was neither incurred in nor aggravated by 
service, nor may cardiovascular disease be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

12.	Skin rashes and a skin disorder of the left foot were 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

13.	Temporomandibular joint syndrome was neither incurred in 
nor aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

14.	The additional evidence submitted subsequent to the 
final July 1992 decision of the RO, which denied service 
connection for a chronic acquired psychiatric disorder, is 
new and material and the claim for service connection for 
this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2004, September 2004, and 
January 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with all 
appropriate notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis or cardiovascular disease, may 
be presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for multiple 
disorders; including arthritis of the right shoulder and both 
wrists; disabilities of the low back and neck; an eye 
disorder; tinnitus; allergies; asthma; a heart murmur; skin 
rashes, including a skin disorder of the left foot; 
temporomandibular joint syndrome, and unspecified conditions 
related to asbestos and radiation exposure.  The Board has 
reviewed the evidence of record, which includes the veteran's 
service medical records, private and VA treatment records 
dated from 1978 to 2007, and the results of a VA medical 
examination dated in 1992.  The veteran's testimony at 
hearings at the RO, including a video-conference hearing 
before the undersigned in July 2007 was also considered.  No 
basis can be found to support a grant of service connection 
for any of the veteran's claimed disabilities.  The lone 
exception to this relates to the application to reopen the 
claim for service connection for an acquired psychiatric 
disorder, which will be discussed separately.  

The veteran's service medical records show no complaints or 
manifestations of any of the claimed disabilities, except for 
one complaint of a rash on the groin in June 1976 and of nasal 
congestion due to an upper respiratory infection in August 
1977.  These complaints are not shown to be chronic at that 
time.  Records of treatment in the years subsequent to service 
show complaints of many of these disorders, but there is no 
indication that any are related to service.  There is no 
indication that the veteran manifested arthritis or any 
cardiovascular disease in the year immediately following his 
release from active duty.  In fact none of the claimed 
disorders are shown in the years immediately following service 
when the appellant filed a claim for service connection for a 
psychiatric disorder.  Under these circumstances, as the 
disorders were not manifested during service, within one year 
thereafter, and have not been otherwise shown to be related to 
service, the claims must be denied.  See Boyer v. West, 210 
F.3d 1351 (Fed. Cir 2000).  While the veteran has given sworn 
testimony to the effect that he believes that there is a 
relationship between service and his claimed disabilities, it 
is noted that he is a layman, and, as such, is not competent 
to give an opinion requiring medical knowledge such as 
involved in making diagnoses or explaining the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Regarding the veteran's claim for service connection for an 
acquired psychiatric disorder, it is noted that service 
connection was previously denied by the RO in October 1981, 
July 1987, and in July 1992.  It was essentially held that he 
had a personality disorder in service and that the evidence 
showed the onset of schizophrenia more than 1 year after 
service separation.  The veteran did not appeal these 
determinations.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The last decision on the merits is to be 
finalized Evans v. Brown 9 Vet. App. 273 (1996).  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior decisions that 
denied service connection for a psychiatric disorder, 
included the service medical records that showed that the 
veteran was treated during service for symptoms of depression 
that evaluations showed were diagnosed as being due to an 
immature personality.  Also of record were reports of a 
private hospitalization in November 30, 1978 for 
schizophrenia and additional treatment records showing 
treatment for variously diagnosed psychiatric disorders and 
drug abuse.  (He was discharged November 4, 1977.)  None of 
these showed any relationship to service.  

Evidence received in connection with the veteran's 
application to reopen his claim for service connection for an 
acquired psychiatric disorder includes a report from the 
Norwich Vet Center, dated in June 2005.  He gave a history of 
sexual assault during service.  This report shows a diagnosis 
of post-traumatic stress disorder (PTSD), which is believed 
to be related to service.  A subsequent report, dated in 
August 2005, is basically identical.  For the purpose of 
determining whether evidence is new and material to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
finds the reports of PTSD that is related to service 
constitutes new and material evidence such that the claim may 
be reopened.  As such, the application to reopen the claim is 
granted and the claim must now be reviewed on a de novo 
basis.  Prior to this review, it is determined that 
additional evidence is needed.  As such, while the claim is 
granted to this extent, de novo review must be held in 
abeyance pending development.  


ORDER

Service connection for right shoulder arthritis is denied.  

Service connection for arthritis of both wrists is denied.  

Service connection for a low back disorder is denied.  

Service connection for a neck disorder is denied.  

Service connection for a chronic acquired eye disorder is 
denied.  

Service connection for tinnitus is denied.  

Service connection for allergies is denied.  

Service connection for asthma is denied.  

Service connection for an unspecified disorder related to 
asbestos exposure is denied.  

Service connection for an unspecified disorder related to 
radiation exposure is denied.  

Service connection for a heart murmur is denied.  

Service connection for skin rashes and a skin disorder of the 
left foot is denied.  

Service connection for temporomandibular joint syndrome is 
denied.  

New and material evidence having been submitted the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  


REMAND

Having decided that the claim for service connection for an 
acquired psychiatric disorder has been reopened, the claim 
must now be reviewed on a de novo basis.  The Board believes 
that an additional examination should be conducted to 
ascertain whether the current psychiatric disability was 
related to service.  RO should also undertake all development 
indicated in a case where an in-service personal assault is 
claimed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake all 
indicated development for cases in which 
personal assault is alleged, in accordance 
with applicable Manual provisions and 
38 C.F.R. § 3.304.

2.  The RO/AMC should arrange for the 
veteran to undergo a psychiatric 
evaluation to ascertain the current nature 
and etiology of his psychiatric disorder.  
The examiner should be requested to render 
an opinion regarding whether any diagnosed 
psychiatric disorder was at least as 
likely as not (probability 50 percent or 
greater) related to service or to the 
symptoms noted while the veteran was on 
active duty.  If PTSD is diagnosed, the 
psychiatrist should specify the stressor 
event used in meeting the criteria.  The 
claims folders should be made available to 
the examiner.  All indicated tests should 
be performed and all findings reported in 
detail.  If a determination as to etiology 
cannot be made without resort to 
speculation, that too should be noted on 
the examination report.

3.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


